

Exhibit 10.27
FIRST AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This First Amendment to Amended and Restated Employment Agreement (this
“Amendment”), effective as of July 1, 2013, amends certain provisions of that
certain Amended and Restated Employment Agreement (the “Agreement”), dated June
6, 2011, between ScanSource, Inc., a South Carolina corporation (the “Company”),
and John J. Ellsworth (the “Executive”). Capitalized terms used but not
otherwise defined herein shall have the meaning given to such terms in the
Agreement.


STATEMENT OF PURPOSE:


WHEREAS, the Company and the Executive (collectively, the “Parties”) are parties
to the Agreement and desire to amend the Agreement pursuant to Section 13(g)
thereof in accordance with the terms set forth herein.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing and of the mutual commitments
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.    Exhibit A to Employment Agreement.


a.
The Agreement is hereby amended by deleting the paragraph entitled “Base Salary”
in Exhibit A to the Agreement in its entirety and replacing the paragraph
entitled “Base Salary” in its entirety as follows:



“Base Salary: $275,000 annually”


b.
The Agreement is hereby amended by deleting the paragraph entitled “Variable
Compensation” in Exhibit A to the Agreement in its entirety and replacing the
paragraph entitled “Variable Compensation” in its entirety as follows:



“Variable Compensation:     Beginning July 1, 2013 and continuing through the
end of the Employment Period, Executive’s compensation structure will be as
follows:


Variable compensation may be paid in such amounts as may be determined by the
Committee, with the input of the CEO, based upon Executive’s performance and
attainment of management and performance goals established by the Chief
Executive Officer and approved by the Committee. The target amount of such
annual variable compensation will be

1

--------------------------------------------------------------------------------



40% of the Executive’s Base Salary and the maximum amount of such annual
variable compensation will be 200% of the Executive’s Base Salary. Any variable
compensation earned during the Company’s 2014 fiscal year will be paid to
Executive annually following fiscal year end in connection with the Board’s
review of the Company’s financial statements and approval of the Company’s
annual report on Form 10-K.


Notwithstanding any other provision of this Agreement or this Exhibit A, any
variable compensation to be paid under this Agreement will be paid to Executive
by the later of (i) March 15th following the end of the calendar year in which
Executive right to such variable compensation vests or (ii) the 15th day of the
third month following the end of the Company’s fiscal year in which Executive’s
right to such variable compensation vests.


Given Executive may be a “covered employee” under Code Section 162(m), the
foregoing incentive compensation is intended to be a Performance Unit granted
under the terms of the Company’s 2002 Long-Term Incentive Plan or any successor
stock plan (the “Stock Plan”) and has been designated as a “Qualified
Performance-Based Award.” The incentive compensation is intended to qualify for
the Code Section 162(m) Exemption within the meaning of the Stock Plan. In no
event may Executive’s incentive compensation under this Agreement for any year
exceed the maximum amount allowed by the terms of the Stock Plan currently in
effect, which is $3,000,000 under the 2002 Long-Term Incentive Plan as of the
Effective Date. Executive’s right to receive and retain any payment of incentive
compensation is subject to the written certification of the Board Compensation
Committee that the relevant performance goals have been achieved. To the extent
appropriate, the Board Compensation Committee may provide for the payment of
incentive compensation under the terms of another Company incentive plan that
permits Qualified Performance-Based Awards, in which case the limits and terms
of such other incentive plan will apply.”


2.    Miscellaneous. Other than as set forth herein, the terms and conditions of
the Agreement shall remain in full force and effect. This Amendment may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.



2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this First Amendment to
Amended and Restated Employment Agreement effective as of the date and year
first above written.






EXECUTIVE: SCANSOURCE, INC.




/s/ John J. Ellsworth                    /s/ Michael L. Baur        
John J. Ellsworth                    Michael L. Baur
Chief Executive Officer







3